 

Blue Sphere Corporation 8-K [blsp-8k_022718.htm]

Exhibit 10.2



PROMISSORY NOTE #3

 

This Promissory Note #3, dated February 13, 2018 (this “Note #3”), is entered
into by and between Blue Sphere Corporation, a Nevada corporation (the “Issuer”)
and JMJ Financial, a Nevada sole proprietorship, or its assignees (the
“Investor”).

 

WHEREAS, the Issuer and the Investor (collectively, the “Parties”) entered into
Securities Purchase Agreement Document SPA-10212016, dated as of October 24,
2016 (the “Securities Purchase Agreement”), pursuant to which the Issuer issued
to the Investor, among other things, a Promissory Note (“Note #2”);

 

WHEREAS, the Parties entered into ten amendments to the Securities Purchase
Agreement and Note #2;

 

WHEREAS, the Parties are negotiating the terms of another amendment to the
Securities Purchase Agreement and Note #2; and

 

WHEREAS, the Issuer requests that the Investor invest $250,000 into the Issuer
under the terms of this Note #3 pending the conclusion of those negotiations.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.

FOR VALUE RECEIVED, the Issuer issues this Note #3 and promises to pay to the
Investor the Principal Sum and any other fees according to the terms herein.
This Note #3 will become effective only upon execution by both Parties and
delivery of the payment of Consideration by the Investor (the “Effective Date”).

 

2.

This Note #3 is not issued under the Securities Purchase Agreement and is
separate and distinct from Note #2. The terms of this Note #3 do not amend or
supplement the terms of the Securities Purchase Agreement or of Note #2. For
clarity, no warrants or origination shares are due to the Investor under the
Securities Purchase Agreement as a result of the Parties entering into this Note
#3.

 

3.

The Principal Sum is $250,000 (two hundred fifty thousand). The Consideration is
$250,000 (two hundred fifty thousand) payable by wire. The Maturity Date of this
Note #3 is ten calendar days after the Effective Date of this Note #3. The
Principal Sum of this Note #3, as well as any fees, shall be due and payable on
the Maturity Date. The Investor may extend any Maturity Date in its sole
discretion in increments of up to three calendar days at any time before or
after any Maturity Date. The Maturity Date shall automatically be deemed
extended unless the Investor provides notice to the Issuer that it is not or has
not extended the Maturity Date, which notice the Investor may provide at any
time before or after the Maturity Date.

 

4.

The Issuer may repay this Note #3 at any time on or before its Maturity Date. In
the event the Investor submits a conversion as permitted by this Note #3, the
Issuer may not repay the amount converted. The Parties may agree to apply the
Principal Sum of this Note #3 as a payment of Consideration under Note #2 if and
when the Parties agree to further amend the Securities Purchase Agreement and
Note #2, in which case the Investor will be entitled to receive any warrants or
origination shares payable to the Investor under the Securities Purchase
Agreement as a result of the Investor making a payment of Consideration to the
Issuer under Note #2.

 

5.

For simplicity, this Note #3 borrows the language of certain provisions and
sections of Note #2 as follows. The language of Sections 2, 3, 5, 6(i) through
6(xvii), 7 through 14, and 16 of Note #2 are incorporated and apply to this Note
#3 as if such Sections were restated here in full, except that in Section 2 the
price of $0.075 shall be replaced with the price of $1.60. Any term not
otherwise defined herein shall have the meaning given such term in Note #2.

 

* * *

 

Issuer:   Investor:       /s/ Shlomi Palas   /s/ JMJ Financial Shlomi Palas  
JMJ Financial Blue Sphere Corporation   Its Principal Chief Executive Officer  
        Date: February 13, 2018   Date: February 13, 2018







 



 



 